In re: Mrs. Yvonne Pfister Frey, Individually, et al applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of St. James. 271 So.2d 56.
Application denied. On the facts found by the Court of Appeal, there is no error of law in the opinion.
TATE, J.,
is of the opinion that this writ should be granted to determine whether, as a matter of law, the manufacturer is liable for failure to warn of foreseeable dangers creating undue risk to human life. See Restatement of Torts 2d., Section 388.